Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 20-cv-21457-KMW
ANTHONY SWAIN, et al.,

Plaintiffs,
Vv.

DANIEL JUNIOR, in his official capacity as
Director of the Miami-Dade Corrections and
Rehabilitation Department, and
MIAMI-DADE COUNTY

Defendants.
/

DECLARATION OF OFFICER PATRICIA DELANCY
Pursuant to 28 U.S.C. § 1746, Patricia Delancy declares under penalty of perjury as
follows:
1, My name is Patricia Delancy. I am over 18 years of age and have personal

knowledge of the facts set forth in this declaration.

2. I have worked as sworn officer for Miami-Dade Corrections and Rehabilitation
(MDCR) since 2011.
3. As of 2013, I have worked at the Metro West Detention Center (Metro West).

Currently, Iam assigned to Unit 1D3 on the 7:00 a.m. to 3:00 p.m. shift, Sunday through Thursday.
Winfred Hill and Peter Bernal are housed in Unit 1D3 where I work. There are currently 44 inmates
in Unit 1D3 and maximum capacity is 64.

4. Mr. Bernal is an inmate worker (formerly referred to as “trustees”’). I have reviewed
his Declaration and it contains several inaccuracies. First, inmates’ food and trays are not being

prepared with bare hands. Even before the COVID-19 pandemic, staff and inmates handling food
Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 2 of 6

preparation always wore gloves while doing so. They continue to do so now. Second, contrary to
Mr. Bernal’s claims, MDCR has provided sufficient cleaning supplies and equipment to safely and
adequately sanitize the unit. Inmate workers have access to these supplies as needed. Third, there
is no glove shortage. MDCR has provided enough gloves for staff and inmates workers to use
while performing their duties, including cleaning the facility and preparing food.

5. Mr. Hill usually sleeps on my shift. The only time he gets up is to eat lunch and
sometimes for medication, but even that is rare as he often refuses his medication. Neither Mr. Hill
nor Mr. Bernal have asked me anything about COVID-19. And they have not requested from me
any additional personal hygiene equipment or cleaning supplies.

6. Inmates have access to the grievance process; all they have to do is ask for a
grievance form and it will be supplied upon demand. There are sufficient grievance forms in Unit
1D3. Neither Mr. Bernal nor Mr. Hill have asked me for a grievance form at any point in 2020. If
they had, I would have duly provided them with the grievance form. If I do not have grievance
forms, I can always get extra forms from the counselors or my corporal. There is no shortage of
paper grievance forms in Unit 1D3 and there has never been one at any time during 2020.

7. As soon as | arrive to work each day, I put on my N95 mask before entering Metro
West. I see other officers arriving for work doing the same thing. I wear my mask at all times
throughout my shift as do all MDCR and CHS staff working within Metro West. Upon entering
the facility, my temperature is taken and, once I am cleared, I report to the shift commander for
my assignment. Once I enter the unit, I receive a briefing from the previous shift’s officer and then
proceed to perform security checks and conduct headcount. I wear gloves during headcount
because I am handling jail cards which are considered “high-touch” items. During headcount, I

also make sure that inmates are wearing their masks. If an inmate is not wearing his mask, or is
Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 3 of 6

wearing it improperly (e.g., uncovering part of his face or only secured behind one ear), I remind
him to put it on correctly. I have to constantly remind the inmates in 1D3 to wear their masks.

8. Following headcount.and throughout my shift I regularly wash my_hands with soap
and water. I also have hand sanitizer, which I use frequently. On the rare occasion that I have to
physically touch another person, I make sure to wear gloves and promptly dispose of those gloves
when I complete my interaction with that person. I would certainly wear a new pair of gloves if I
had to touch a different person in order to avoid potential cross-contamination.

9. Disinfectant wipes are available to me at the corporal station, which is where the
corporal sits outside my unit but inside the wing. At the outset of my shift, I use the wipes to
sanitize my entire desk area, including the phone, computer, keyboard, and mouse. Also available
to me as needed are cleaning products including Citra Germ, Pride Alpha, and Pride Neutraclean.
If inmates need these cleaning supplies at any point during my shift, I will retrieve the products
for their use upon request. There is no charge to the inmate for use of cleaning supplies.

10. At the start of my shift, inmate workers wipe down all high-touch surfaces
including tables, chairs, the phone area and all items therein, and the commissary kiosk machine
with the proper cleaning supplies. Cleanings occur at least two more times during my shift—after
mealtime and then again before I close the unit at the end of my shift.

11. Inmates in Unit 1D3 have access to liquid hand soap and paper napkins free of
charge. These items are refilled as needed. An inmate who wants to use the liquid hand soap
(instead of his personal bar of soap) to wash his hands may do so at any time. The liquid hand soap
and paper towels are located on a table next to the officers’ desk, which is adjacent to the bathroom
inside the unit. In order to prevent hoarding and for security purposes, these items are kept on the

officers’ desk just outside the bathroom and not directly in the bathrooms themselves. There is no
Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 4 of 6

door to the bathroom and so, when inmates access the liquid soap, they do not have to touch any
doorknobs or open any doors before accessing the bathroom sink where they can then lather and
wash their hands. Inmates are also free to use their own personal towels to dry their hands. These
towels are cleaned by the MDCR on a weekly basis and can be laundered more frequently within
the unit if the inmate so chooses. The unit also maintains an adequate supply of toilet paper
sufficient for daily use.

12. Signs are posted at eye level throughout Unit 1D3 containing information about
COVID-19 symptoms, prevention, and hygiene. Specifically, the signs are located in the back of
the unit, by the recreation room, as well as in the front of the unit where they are visible
immediately upon entry. Signs are also posted at the table next to the officers’ desk (which holds
the liquid soap and paper towel) as well as in the elevators which inmates utilize to access the
clinic. The signs are in English, Spanish, and Creole and contain visual aids to explain the
importance of (1) cleaning your hands often; (2) maintaining your living area clean; (3) covering
coughs and sneezes with a tissue, throwing the tissue in the trash, and washing your hands
immediately thereafter; and (4) wearing a face mask. In addition, the signs contain symptoms to
watch for which include fever, cough, and shortness of breath. Images accompany that verbiage
as well. Upon experiencing fever, cough, or shortness of breath, the signs direct inmates to
“immediately place a sick call.”

13. Should an inmate present with COVID-related symptoms, I would immediately
report it to my supervisor and the clinic. Throughout my shift I respond to requests from inmates
and, to date, no inmate has reported to me that he is feeling symptomatic. Likewise, no inmate has

requested a sick call form from me in order to report symptoms of COVID-19.
Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 5 of 6

14. I frequently communicate with the inmates in Unit 1D3 regarding COVID-19
prevention and precaution techniques by reminding them to wear their masks, encouraging
frequent_hand washing, and enforcing social distancing measures by ordering inmates to_stand at
least six feet apart from one another. Furthermore, bunk beds within Unit 1D3 have been staggered
in such a way so as to achieve social distancing. On an alternating basis, on bed is pulled toward
the middle of the unit, and the next is pulled back toward the wall. With the beds in this position,
and with inmates sleeping head-to-toe, instead of facing each other, we are achieving appropriate
social distancing when inmates are in their beds. I have to remind the inmates in Unit 1D3 of these
precautionary measures several times throughout my shift as they frequently do not comply,
including Mr. Hill and Mr. Bernal.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 1 ( day of April 2020.

PP

PATRICIA DELANCY
Officer, Metro West Detention Center
Case 1:20-cv-21457-KMW Document 65-6 Entered on FLSD Docket 04/21/2020 Page 6 of 6
